                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      IN RE PACIFIC THOMAS                           Case No. 19-cv-03348-MMC
                                         CORPORATION,
                                  8                    Debtor                           Bankruptcy Court No. 14-54332 MEH
                                                                                        Adv. No. 14-05114
                                  9

                                  10                                                    ORDER ADVISING APPELLANT PVT
                                                                                        IT MUST APPEAR THROUGH
                                  11                                                    COUNSEL
                                  12     KYLE EVERETT, Chapter 11 Trustee,
Northern District of California
 United States District Court




                                                       Plaintiff,
                                  13
                                                 v.
                                  14

                                  15     RANDALL WHITNEY, et al.,
                                                       Defendants.
                                  16

                                  17

                                  18          On June 10, 2019, Pacific Trading Ventures, Ltd. (“PVT”) and Jill Worsley

                                  19   ("Worsley"), two of the defendants in the above-titled adversary proceeding, filed a notice

                                  20   of appeal from a judgment entered May 28, 2019. The notice of appeal was filed on

                                  21   behalf of PVT and Worsley by C. Alex Naegele (“Naegele”), counsel who had appeared

                                  22   on their behalf in the bankruptcy court. Thereafter, on June 27, 2019, the Bankruptcy

                                  23   Court granted a motion allowing Naegele to withdraw as counsel for PVT and Worsley.

                                  24   (See Everett v. Whitney, United States Bankruptcy Court, Northern District of California,

                                  25   Adv. No. 14-05114). Subsequent thereto, PVT has not appeared through counsel.

                                  26          Although an individual may appear in federal court without counsel, a corporation,

                                  27   or any other type of artificial entity, "may appear in the federal courts only through

                                  28   licensed counsel." See Rowland v. California Men's Colony, 506 U.S. 194, 202 (1993).
                                  1           Accordingly, PVT is hereby advised that, if counsel does not appear on PVT's

                                  2    behalf by October 17, 2019, the deadline to file principal briefs,1 the Court will dismiss the

                                  3    instant appeal to the extent it is brought on behalf of PVT. See Zdun v. Henderson, 308

                                  4    Fed. Appx. 215 (9th Cir. 2009) (dismissing appeal to extent it was brought on behalf of

                                  5    corporation that did not appear through counsel).

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: August 23, 2019
                                                                                                MAXINE M. CHESNEY
                                  9                                                             United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          1
                                              On August 22, 2019, the Court granted appellant Worsley's request to extend the
                                  28   deadline to file her principal brief to October 17, 2019. Said deadline also applies to PVT.

                                                                                     2
